175 F.3d 287
Engin YESIL, Petitioner-Appellee,v.Janet RENO, Attorney General;  Doris Meissner, Commissionerof the Immigration and Naturalization Service;  Immigrationand Naturalization Service;  John B.Z. Caplinger, DistrictDirector;  Nancy Hooks, Officer in Charge, Respondents-Appellants.Guillermo Mojica, Petitioner-Appellee,v.Janet Reno, as Attorney General of the United States, etal., Respondents-Appellants.
Nos. 97-2629, 97-2599.
United States Court of Appeals,Second Circuit.
Argued Jan. 21, 1998.Decided May 14, 1999.

Consolidated appeals from district court decisions granting petitions for habeas corpus.  Motions to withdraw appeals with prejudice granted.
MICHAEL P. DiRAIMONDO, New York, NY, (Thomas E. Moseley, Marialaina L. Masi, on the brief), for Petitioner-Appellee Yesil, No. 97-2629.
DIOGENES P. KEKATOS, for MARY JO WHITE, United States Attorney for the Southern District of New York, New York, N.Y.  (James A. O'Brien, III, Special Assistant United States Attorney, Steven M. Habar, Assistant United States Attorney, on the brief), for Respondents-Appellants, No. 97-2629.
KERRY WILLIAMS BRETZ, Bretz & Associates, New York, NY, (Alan Strauss, on the brief), for Petitioner-Appellee Mojica, No. 97-2599.
HELAINE BARNETT, Legal Aid Society, of counsel (Gemma Solimene, on the brief), for Petitioner-Appellee Mojica, No. 97-2599.
LUCAS GUTTENTAG, American Civil Liberties Union Foundation, New York, NY, Counsel on Jurisdiction (Lee Gelernt, Cecillia Wang, and Michael J. Wishnie, on the brief), for Petitioner-Appellee Mojica, No. 97-2599.
SCOTT DUNN, for ZACHARY W. CARTER, United States Attorney for the Eastern District of New York, New York, N.Y.  (Deborah B. Zwany and Varuni Nelson, Assistant United States Attorneys, Mary Elizabeth Delli-Pizzi, Special Assistant United States Attorney, and Quynh Vu, Office of Immigration Litigation, United States Department of Justice, on the brief), for Respondents-Appellants, No. 97-2599.
GERALD L. NEUMAN and LENNI B. BENSON, New York, NY, on behalf of Law Professors filing as amici curiae, for Petitioner-Appellee Mojica, No. 97-2599.
Before:  McLAUGHLIN and CALABRESI, Circuit Judges, and OWEN, District Judge.*
PER CURIAM:


1
Habeas corpus relief was sought by Engin Yesil in the United States District Court for the Southern District of New York (Chin, J.) and by Guillermo Mojica in the United States District Court for the Eastern District of New York (Weinstein, J.).  The writ was granted in each case, see Mojica v. Reno, 970 F.Supp. 130 (E.D.N.Y.1997);  Yesil v. Reno, 958 F.Supp. 828 (S.D.N.Y.1997), and the government appealed.  The cases were consolidated with Henderson v. INS, No. 97-4050, and Navas v. Reno, Nos. 97-2600, 97-4070, and were argued.  See Henderson v. INS, 157 F.3d 106 (2d Cir.1998), cert. denied, --- U.S. ----, 119 S.Ct. 1141, 143 L.Ed.2d 209 (1999).  In both Yesil and Mojica, the government challenged the existence of personal jurisdiction over respondent John B.Z. Caplinger, District Director of the INS' holding facility in Oakdale, Louisiana.


2
At the same time that it decided Henderson and Navas, this court certified to the New York Court of Appeals the question of whether personal jurisdiction existed over District Director Caplinger in New York under the New York long-arm statute.  See Yesil v. Reno, Nos. 97-2629;  Mojica v. Reno, 97-2599, 1998 WL 667661, at * 1 (2nd Cir.  Sept.18, 1998).  The New York Court of Appeals declined certification, stating inter alia that since the issue arose only in a federal context, it deemed granting certification to be inappropriate.  See Yesil v. Reno, 92 N.Y.2d 455, 705 N.E.2d 655, 682 N.Y.S.2d 663 (1998) (per curiam).


3
While the two cases were pending, the Supreme Court denied a petition for certiorari by the government in the companion case of Navas v. Reno, Nos. 97-2600, 97-4070.   See Navas v. Reno, --- U.S. ----, 119 S.Ct. 1141, 143 L.Ed.2d 209 (1999).  To resolve the questions that remained in Yesil and Mojica given the declination of certification by the New York Court of Appeals, as well as issues that arose as a result of the Supreme Court's denial of certiorari, we requested additional briefing from the parties.  Prior to submitting additional briefs, however, the parties reached a settlement.  They now ask us to grant the government's motions to withdraw the appeals with prejudice, subject to the stipulated agreements.


4
That motion is hereby granted.



*
 The Honorable Richard Owen, United States District Judge for the Southern District of New York, sitting by designation